DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 04/02/2022.  Claims 1-3, 5-11, 14-17, 20-21, and 24-28 have been amended.  Claims 4, 12-13, 18-19, 22-23, and 29-30 have been canceled.  Claims 1-3, 5-11, 14-17, 20-21, 24-28 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 04/20/2022, with respect to Claims 1-3, 5-11, 14-17, 20-21, 24-28 have been fully considered and are persuasive.  The rejection of Claims 1-3, 5-11, 14-17, 20-21, and 24-28 have been withdrawn. 






Allowable Subject Matter
Claims 1-3, 5-11, 14-17, 20-21, and 24-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art of record found during the examination of the present application, Braden (US 2013/0300554), fails to specifically teach, suggest, or disclose configured to determine whether the current geographic position of the vehicle is within a stored geographic range, and generate a first control signal if so; and a display panel driving circuit, configured to control the display panel to display the vehicle information upon receiving the first control signal from the processor; and a locked instruction detector confiqured to detect a locked instruction from the vehicle, wherein: the processor is further configured to generate a third control signal if the locked instruction is detected from the vehicle; and  the display panel driving circuit is further confiqured to control the display panel to display the vehicle information upon receiving the third control siqnal from the processor.
Braden discloses an in-vehicle information display system including a GPS receiver that determines the location of a vehicle, and a user interface for communicating information received over a wireless communication network (Abstract).  Braden teaches an in-vehicle information display system, comprising: a location determination unit, in particular a GPS receiver, for determining location and/or the velocity of a vehicle, a communication unit for receiving information over a wireless communication network, and a user interface for communicating information received over the wireless communication network, wherein the information received over the wireless communication network is communicated to a user interface depending on user settings (Braden – [0010]-[0013]).  Content information such as messages stored on database 22 can be predetermined by a client or may be provided by a client in substantially real-time (Braden – [0033]). 
These teachings of Braden differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed. 
Claims 2-3, and 5-8 depend upon allowable claim 1, therefore these claims are also allowed.

Regarding claim 9, the best prior art of record found during the examination of the present application, Schrader et al. (US 2013/0303143 A1 herein Schrader), fails to specifically teach, suggest, or disclose configured to determine whether the current geographic position of the vehicle is within a stored geographic range, and generate a first control signal if so; and a display panel driving circuit, configured to control the display panel to display the vehicle information upon receiving the first        control signal from the processor: the vehicle information display system further including a server, comprising a second transmitting and receiving circuit and a generating portion, wherein: the second transmitting and receiving circuit is configured to receive, and to send to the generating portion, a pseudo mobile phone number        request from the display apparatus, wherein the pseudo mobile phone number request carries an identification for the display apparatus; the generating portion is configured to generate, and to send to the second transmitting and receiving circuit, a pseudo     mobile phone number corresponding to the identification for the display apparatus; and
the second transmitting and receiving circuit is further confiqured to send the pseudo   mobile phone number to the display apparatus.
Braden discloses an in-vehicle information display system including a GPS receiver that determines the location of a vehicle, and a user interface for communicating information received over a wireless communication network (Abstract).  Braden teaches an in-vehicle information display system, comprising: a location determination unit, in particular a GPS receiver, for determining location and/or the velocity of a vehicle, a communication unit for receiving information over a wireless communication network, and a user interface for communicating information received over the wireless communication network, wherein the information received over the wireless communication network is communicated to a user interface depending on user settings (Braden – [0010]-[0013]).  Content information such as messages stored on database 22 can be predetermined by a client or may be provided by a client in substantially real-time (Braden – [0033]). 
These teachings of Braden differ and fall short of the present application, therefore claim 9 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 10-11, and 14-17 depend upon allowable claim 9, therefore these claims are also allowed.

Regarding claim 20, the best prior art of record found during the examination of the present application, Schrader et al. (US 2013/0303143 A1 herein Schrader), fails to specifically teach, suggest, or disclose determining whether the current geographic position of the vehicle is within a stored geographic range; and if so, displaying the vehicle information; wherein the vehicle information comprises at least one of vehicle license information and a pseudo mobile phone number: wherein the vehicle information comprises a pseudo mobile phone number; and wherein the method further comprises, prior to the displaying the vehicle information: sending a pseudo mobile phone number request carrying an identification for the display apparatus to a server: generating the pseudo mobile phone number corresponding to the identification for the display apparatus in the server, and receiving the pseudo mobile phone number from the server.
Braden discloses an in-vehicle information display system including a GPS receiver that determines the location of a vehicle, and a user interface for communicating information received over a wireless communication network (Abstract).  Braden teaches an in-vehicle information display system, comprising: a location determination unit, in particular a GPS receiver, for determining location and/or the velocity of a vehicle, a communication unit for receiving information over a wireless communication network, and a user interface for communicating information received over the wireless communication network, wherein the information received over the wireless communication network is communicated to a user interface depending on user settings (Braden – [0010]-[0013]).  Content information such as messages stored on database 22 can be predetermined by a client or may be provided by a client in substantially real-time (Braden – [0033]). 
These teachings of Braden differ and fall short of the present application, therefore claim 20 is considered novel and non-obvious over the prior art and therefore is allowed.
Claims 21, and 24-28 depend upon allowable claim 20, therefore these claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648